By the Court.

McDonald J.
delivering the opinion.
The Act of 1823 is not absolutely and wholly repealed by the Act of December 11th, 1858. If it was, all causes proceeding under that Act would, of course, have to fall with it.
The Act of 1858 prescribes the mode of proceeding in ca*469ses in which a writ of capias ad satisfaciendum shall issue, or may have been issued, after the passing of the Act. It does not apply to cases in which a writ of ca. sa. had been already issued, and the defendant had been arrested. Such cases are excluded by its terms. The fourth section of the Act repeals laws and parts of laws militating against that Act. If, therefore, there be a prior statute, having provisions conflicting with some part of the Act of 1858, but not with the whole of it, the conflicting parts of the law are repealed, and none other. There is no conflict in regard to arrests made under the Act of 1833, prior to tho passing of the Act of 1S58. The Act of 18,33, then, is a good Act, so far as the Act of 1858 is not repugnant to it; and there being no repugnancy as to cases in which writs of ca. sa. had been issued under the Act of 1833, prior to the passing of the latter Act, the former Act stands good as to them. The case of the plaintiff in error cannot be supported on the principles here laid down.
Judgment affirmed.